—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered March 3, 1999, which, inter alla, granted the cross motion of the Chaliwit defendants to consolidate the two actions and transfer the matter to Westchester County, unanimously affirmed, without costs.
While it is true that the venue of two actions, initially placed in separate counties, generally lies where the first action was commenced (Bernstein v Silverman, 228 AD2d 325, 326) and plaintiff commenced her first action in the Bronx, CPLR 510 nonetheless authorizes a court to change venue for the convenience of material witnesses and to promote the ends of justice (supra). These criteria were satisfied by defendants’ showing that nearly all of the prospective nonparty witnesses are located in Westchester, which was also the site of plaintiff’s accident and most of her ensuing medical treatment.
We have considered plaintiff’s remaining arguments and find them unavailing. Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.